BRANNON, Judge
(concurring).
I concur in the judgment. My reason is that the section in question speaks entirely of a jury trial. The power given by it to give a new trial is applicable alone to a jury trial, another section (Code, c. 50, s. 115) applying to new trials where the justice tries the case without a jury. I repeat that this section alone empowers the justice to grant a new jury trial, is confined to that alone; and having prescribed grounds for it, and means of getting another jury, it at once, without break, and in close connection, says: “But no more than one new trial shall be granted in any case.” I mean to impress the point that the very use of the word “but” in that close connection with preceding language shows that the draftsman intended that sentence to apply only to what he had been talking of — a jury trial. The legislature intended to stop litigation and cost at the end of the second jury, no matter how they or either of them ended.